Citation Nr: 1515474	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-12 152	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for a skin disorder, including due to exposure to Agent Orange.

2.  Entitlement to a compensable rating for erectile dysfunction (ED).

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to August 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case has an extensive procedural history.  In a November 2006 rating decision, the RO, in relevant part, denied service connection for PTSD, ED, a skin condition (claimed as jungle rot), and skin cancer.  In response the Veteran filed a timely notice of disagreement (NOD) that, for whatever reason, the RO incorrectly treated instead as a petition to reopen these previously-denied claims.  A March 2007 decision confirmed and continued the denial of service connection for ED secondary to the PTSD.  But a March 2008 rating decision granted service connection for the PTSD and assigned an initial 30 percent rating retroactively effective from September 28, 2005, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).

In an August 2009 rating decision, the RO continued to deny service connection for a skin condition.  However, at that point the Veteran had not yet disagreed with the denial of the claim or perfected an appeal to the Board regarding this issue.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consist of a timely-filed NOD in writing and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement)).  So that claim was not yet before the Board.


In March 2010, as support for his claims on appeal for service connection for ED and an initial rating higher than 30 percent for his PTSD, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file, so is of record.  In July 2010, the Board remanded these claims for new VA compensation examinations.  In a January 2012 decision, as a result of the new VA examination, the RO granted service connection for the ED and assigned an initial 0 percent (so noncompensable) rating - also retroactively effective from the receipt of this claim on September 28, 2005.  The Veteran also appealed for a higher initial rating for this other disability.  See again Fenderson, 12 Vet. App. at 125-26.

In an April 2013 decision, the RO continued to deny the remaining claim for service connection for a skin condition (claimed as jungle rot and skin cancer), including due to herbicide exposure.

In May 2013 the Veteran was notified that the VLJ who had presided over the March 2010 Travel Board hearing concerning the claims for ED and PTSD was no longer employed at the Board.  Therefore, the Veteran was given an opportunity to testify at another hearing before a different VLJ that would ultimately decide this appeal.  38 C.F.R. § 20.707 (2014).  However, in June 2013, the Veteran indicated he did not want another hearing and wanted his case, instead, decided based on the existing evidence of record.  But in July 2013, the Board remanded his claims of entitlement to an initial compensable rating for his ED and for an initial rating higher than 30 percent for his PTSD for additional VA compensation examinations reassessing the severity of these service-connected disabilities.

In April 2014, while those claims were on remand, the Veteran additionally perfected his appeal to the Board for service connection for a skin disorder.  See 38 C.F.R. § 20.200 (2014).  In so doing, he also requested a hearing for all of the claims listed on any SOC and supplemental SOC (SSOC) the RO had issued, so presumably also for his increased-rating claims for his ED and PTSD.

In a subsequent June 2014 decision, the RO granted a higher 50 percent rating for the PTSD, but only as of May 6, 2014.  The Veteran continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

In January 2015, as support for his claims (all of them), the Veteran testified at another hearing before another VLJ of the Board - but this time using videoconferencing technology.  A transcript of this additional hearing has been associated with the claims file, so is of record.  During this additional hearing, the Veteran clarified that he was satisfied with the higher 50 percent rating assigned for his PTSD, but that he believed it should be effective as of September 28, 2005, the date he filed his original claim for service connection for this disability (so as of the same effective date as the 30 percent rating he first received).  As well, he withdrew the appeal of his claim for an initial compensable rating for his ED, so the Board is summarily dismissing his appeal of this claim.  38 C.F.R. § 20.204 (2014).  Whereas the Board, instead, is deciding - indeed granting - the claim for a higher initial rating for his PTSD, but remanding the claim for service connection for a skin disorder for further development and consideration.  The remand of the latter claim will be to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his January 2015 videoconference hearing, the Veteran withdrew his claim for an initial compensable rating for his ED.

2.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Substantive Appeal concerning the claim for an initial compensable rating for the ED.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria are met for a higher initial rating of 50 percent for the PTSD, so as of September 28, 2005 rather than just as of May 6, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

During his January 2015 hearing, the Veteran withdrew his appeal for an initial compensable rating for his ED.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).  Therefore, the transcript is in writing, lists his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.


When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to an initial compensable rating for the ED is unwarranted, and the appeal of this claim is dismissed.  Id.

II. Standard of Review

In deciding the claim for an initial rating higher than 30 percent for the PTSD, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in an SOC or SSOC, is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful 

opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element in an increased-rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

In this case, the Veteran filed his claim for service connection for PTSD in September 2005.  His appeal concerns a "downstream" issue, namely, whether he is entitled to a higher initial rating for his PTSD that since has been determined service connected.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once an NOD has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC and even SSOCs in October 2008, June 2009, February 2012, April 2014, and June 2014 discussing this downstream claim for a higher initial rating for this disability, citing the applicable statutes and regulations, and providing reasons and bases for initially assigning a 30 percent rating at least until the rating for this disability was increased to 50 percent as of May 6, 2014, during the pendency of this appeal.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as concerning evaluation the Veteran has received since service from VA and privately, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help substantiate the claim.

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim in terms of showing his entitlement to a greater level of compensation for the PTSD during this earlier time frame at issue.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).


The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 
1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, the Veteran was provided several VA compensation examinations.  Indeed, this claim was previously remanded twice to obtain VA compensation examinations.  Therefore, there has been compliance with the remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The examinations in combination are adequate for rating purposes, as the examiners reviewed the claims file for the history of this disability, examined the Veteran personally, and described his disability in sufficient detail to enable the Board to make a fully informed decision regarding its severity in relation to the applicable rating criteria.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the claimant has not specifically challenged its adequacy or thoroughness, or the competence of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

The Veteran also as mentioned testified at two Board hearings.  The hearings were in compliance with required procedures as the presiding VLJs duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

IV. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

Where, as here, entitlement to compensation already has been established, and an increase in the disability ratings is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability; however, a "staged" rating is appropriate for increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The Board must invoke this consideration irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings); Fenderson v. West, 12 Vet. App. 119 (initial ratings).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath, 1 Vet. App. 589.

V. Analysis

The Veteran asserts that an initial rating higher than 30 percent is warranted for his PTSD, especially since he has been granted a higher 50 percent rating for this disability during the pendency of this appeal, albeit only as of May 6, 2014.  While he has expressed his contentment with this higher 50 percent rating and is not requesting an even greater rating, he believes his PTSD warrants this higher 
50 percent rating back to his date of claim on September 28, 2005, because it was as severe then as it was as of May 6, 2014.  Therefore, the issue on appeal only concerns his entitlement to this higher 50 percent rating from September 28, 2005 to May 5, 2014.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411, which specifically concerns PTSD.  PTSD, however, is evaluated under the General Rating Formula for Mental Disorders.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A higher 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


In evaluating the evidence, the Board also considers Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (DSM)).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g.., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-V; Richard, 9 Vet. App. at 267.


Turning to the relevant evidence in this particular case, the Veteran submitted the report of a private psychological evaluation based on those from November 2005 and January 2006.  The examiner noted the Veteran was casually dressed, with good hygiene and grooming, but that he moved his legs up and down in a nervous fashion.  His posture was relaxed, but tensed at times when discussing his experiences in Vietnam.  The examiner noted the Veteran fluctuated from being tense to agitated, and that he was cooperative, but initially vigilant.  The examiner reported the Veteran was sometimes uncooperative and hostile when he felt fearful.  His affect was typically blunted and varied from too flat at times to labile in what the Veteran described as an attempt to keep things inside.  His mood fluctuated from apprehensive and anxious to at times sad, depressed, and restricted.  He described feeling depressed, irritable, angry, and sometimes guilty.  He reported some memory impairment in recent memory recall, and said at times painful recollections were quite intrusive.  He reported blocking a lot of painful experiences and sometimes disassociating himself from situations.  He reporting ruminating about the trauma in Vietnam, especially when attempting to sleep, which affect his sleep initiation and sleep maintenance.  He further reported that his concentration and attention to details were not what they used to be.  Although he denied experiencing any auditory or visual hallucinations, he made presumably negative connections with certain smells such as fuels, and he had a heightened sensitivity to loud noises.  He said he was bothered by the fact that he had difficulty getting close to people, and reported he knew he was hypervigilant and often responded to situations in a more intense fashion than justified.  He described a disillusionment with authority figures and difficulty trusting anyone.  The examiner diagnosed PTSD and dysthymia and assigned a GAF score of 44.

The Veteran also submitted an updated private psychological evaluation from the same examiner from May 2006.  This evaluating psychologist noted that, since the prior evaluation, the Veteran had been prescribed an anti-depressant.  He confirmed the diagnoses and noted that, to a "significant degree, this individual endorses signs and symptoms" of PTSD.  An update from February 2007 noted continued poor concentration and taxed memory, as well as occasional panic attacks requiring use of a prescription medication.  August 2007 private treatment notes indicated the Veteran felt angry and upset due to pressure and stress from work as a prison psychologist, and that his relationships continued to be distant.

The Veteran was afforded a VA compensation examination in March 2008, closer to when he had first filed his claim of entitlement to service connection for PTSD.  He reported not receiving any treatment, although he did note he was a psychologist himself (apparently referring to his employment in this capacity in the prison system).  He indicated that he was then currently married, although he had some marital conflicts and had been married three times and divorced twice.  He admitted to having drinking problems for a while.  He reported having trouble sleeping and getting along with others, and noted he was moody and irritable and got into fights at bars, although he denied being charged with any crimes as a result.  He reported enjoying exercising, walking, boating, and fishing, and also noted he was a pilot.  While he denied any suicide attempts, he reported passing thoughts of suicide.  He also noted he had nightmares once a week or once or twice a month, bad dreams "on and off," and flashbacks when people talked about Vietnam.  The examiner diagnosed PTSD and assigned a GAF score of 80, explaining that the PTSD did not affect the Veteran's job functioning (again, apparently referring to his work as a psychologist in the prison system).

The Veteran submitted another private evaluation from September 2008.  The evaluating psychologist noted that the Veteran continued to meet the criteria for PTSD, and that some of his symptoms had been exacerbated and had increased in severity and frequency.  He still had many instances of avoidance of stimuli and emotional numbing, as well as intrusive thoughts that he described as disabling and debilitating.  The Veteran reported his PTSD affected and limited his marriage and personal relationships, due to an increase in isolation and lack of connectedness with family members and friends.  While he reported trying several psychotropic medications, they did not help alleviate his mood, emotional numbing, or hyperarousal toward his military experiences.  Further, his memory retention and process recall continued to be compromised.  This evaluating psychologist noted the Veteran's motivation was diminished and ideas of death and a short lifespan were disturbingly prominent during the evaluation.  An update from September 2009 noted no changes and continued problems.

In March 2010, that same private psychologist provided a response to the March 2008 VA compensation examination, noting that the Veteran's PTSD symptoms did not support a GAF score of 80.

A June 2010 update from the private psychologist noted that the Veteran reported thoughts of leaving work and going on disability due to stress.  He reported feeling depressed, with no hope of ever reversing the anxiety, shame, and survivors' guilt from his Vietnam experience.  He reported arguments with his supervisor at work and isolating himself.

The Veteran had another VA compensation examination for his PTSD in August 2010.  He reported nightmares several times a week, feeling moody and irritable, sexual problems, feeling distant to his wife, and feeling down and depressed.  He reported experiencing flashbacks when he watched the news about the wars in Iraq and Afghanistan and when he heard loud noises.  He reported problems with moodiness and irritability, and noted he was involved in a fight with his supervisor and was recently demoted at work.  While he denied taking antidepressants, he reported continued use of an anxiolytic on an as-needed basis.  He described his symptoms as moderate in nature.  The examiner diagnosed PTSD and depression with sexual problems, and assigned a GAF score of 60.

That VA compensation examiner provided an addendum later that same month, wherein he noted the Veteran had reported nightmares about things that had happened while he was in Vietnam, and had reported feeling moody and irritable.  He entertained suicidal ideations a few times in the past but did not act on them (so contemplation but not actual intent).  He continued to work full time as a prison psychologist.


This collective body of evidence covering the period at issue prior to May 6, 2014 - specifically, from September 28, 2005 to May 5, 2014 - establishes that a higher 50 percent rating is warranted even for this initial period.  The Veteran had flattened affect; impairment of his memory; disturbances of motivation and mood; and difficulty in establishing and maintaining relationships, including with his wife and at his job, where he reported fights with his boss and an apparent consequent demotion.  Therefore, his PTSD symptoms and their consequent effect on his social and occupational functioning more closely approximated the criteria for a 50 percent rating (rather than the lesser 30 percent rating).  38 C.F.R. § 4.130, DC 9411.  As evidenced by use of the phrase "such symptoms as," followed by a list of examples, the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, not instead meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows the Veteran suffers symptoms or consequent effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Accordingly, the Board finds that the higher 50 percent rating is warranted for the PTSD, even for this earlier period.

VI. Extra-schedular Consideration

The Board finds that referral of this increased-rating claim for extra-schedular consideration is unwarranted, however.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Referral for extra-schedular consideration is not warranted here, though.  A comparison of the Veteran's PTSD and associated symptoms and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards" - including especially in terms of the effect these symptoms have on his social and occupational functioning.  38 C.F.R. § 3.321(b).


The Veteran's PTSD is manifested by symptoms and functional impairment expressly addressed by the rating criteria.  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability, especially when considering the rating is being increased from 30 to 50 percent even for the earlier period when he did not have this higher rating.  Indeed, even he conceded during his hearing that he is not requesting any higher rating.  In the absence of this threshold finding of greater functional impairment, and that is not contemplated by the Rating Schedule, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

The claim of entitlement to an initial compensable rating for the ED is dismissed since withdrawn.

However, a higher 50 percent initial rating is granted for the PTSD (so as of September 28, 2005, rather than just as of May 6, 2014), subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claim for service connection for a skin disorder, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Notwithstanding the long history of this claim, the Board sees the Veteran has not been afforded a VA compensation examination concerning this additionally-claimed disability, including for a medical nexus opinion concerning its etiology.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran contends he has a skin disorder due to his military service, specifically on account of exposure to the herbicide Agent Orange and due to jungle rot and exposure to the heat and humidity of Vietnam.  During his January 2015 hearing before the Board, he testified that he had chloracne, or pimples, on his back that he had first noticed in 1966 while serving in Vietnam.  He additionally testified that it lasted for five or six years after returning from Vietnam and has resulted in scarring, including on his shoulders and neck, but that any outbreaks currently result in basal cell cancer.  He further testified to having a fungi in his groin area during his service, which he said later developed in his ears and between his fingers.  He reported this fungi was dormant but became active in warm, moist weather, and that dermatologists have given him different ointments for it.  Therefore, a VA compensation examination and opinion are needed to assist in determining the etiology of any skin disorder or residuals of a skin disorder - including especially insofar as its purported relationship with his military service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any skin disorders or residuals thereof, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to the Veteran's military service from April 1966 to August 1967, even if not complained about, diagnosed, or treated during his service.

The examiner should specifically comment on the Veteran's claim that he has skin disorders, including skin cancer, because of exposure to the herbicide Agent Orange and owing to jungle rot and exposure to the heat and humidity of Vietnam.

It is essential the claims file be made available to and reviewed by the examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

Also, because this claim concerns a skin disorder, to the extent possible the examination should be scheduled during an active (rather than inactive) stage of the disease.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis ("Athlete's foot"), so another type of skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances, though it seemingly is in this particular instance given the Veteran's description of the frequency and extent of his skin disorder.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


